DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 28 October 2022. 
Claims 21 and 22 are new. Claims 9 and 10 were canceled. Claims 1-8 and 11-20 were amended. Claims 1-8 and 11-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites “selecting the first secondary product form the first set of products”, which appears to contain a typographical error, and should recite “from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites in part, a method comprising: receiving a selection of a primary product, from a first set of products offered by a first merchant; populating a basket, associated with the user, with the primary product; estimating a first predicted intent score for the user for purchase of a secondary product, in the first set of products, based on the primary product and historical purchases of products at the first merchant; selecting the first secondary product from the first set of products based on the first predicted intent score; accessing a first target intent score for the first secondary product based on the first predicted intent score; calculating a first adjusted intent score for the first secondary product based on: an intent model linking purchases of primary products to purchases of secondary products at the first merchant; and a first reward value; storing the first reward value as a first minimum reward value based on the first adjusted intent score falling within a threshold deviation of the first target intent score; selecting a first reward for pairing with the first secondary product based on the first minimum reward value; selecting a second reward for pairing with a second secondary product, in a second set of products offered at a second merchant different from the first merchant, the second reward based on a second reward value; generating a first notification comprising a first reward package, the first reward package comprising the first secondary product paired with the first reward and the second secondary product paired with the second reward; transmitting the first notification; serving the notification to the user; and populating the basket with the first secondary product paired with the first reward based on selection of the first secondary product. These limitations set forth a concept of determining and providing incentive offers to users, which is unambiguously a marketing activity. As such, the claim sets forth a concept falling within the methods of organizing human activity subgrouping identified by the 2019 PEG. 
Similarly, claim 17 recites in part, a method comprising: receiving selection of a primary product from a first set of products offered by a first merchant in a set of merchants; populating a basket, associated with the user, with the primary product; extracting a first set of basket characteristics for the basket, the first set of basket characteristics comprising a product type of the primary product and a first value assigned to the primary product; accessing an intent model linking basket characteristics with purchases of products at the first merchant, the intent model associated with the user; characterizing a first predicted intent of the user for selection of a first secondary product in the first set of products based on the first set of basket characteristics and the intent model; selecting the first secondary product, from the first set of products, based on the first predicted intent; calculating a first reward for pairing with the first secondary product based on the first predicted intent and a target intent for the first secondary product; generating a first notification comprising a first reward package, the first reward package comprising the first secondary product paired with the first reward, the first reward redeemable at the first merchant and at a second merchant in the set of merchants; transmitting the first notification; serving the first notification to the user; populating the basket with the first secondary product paired with the first reward based on selection of the first secondary product; and updating the intent model based on the first primary product, the first secondary product, and the first reward. These limitations set forth a concept of determining and providing incentive offers to users, which is unambiguously a marketing activity. As such, the claim sets forth a concept falling within the methods of organizing human activity subgrouping identified by the 2019 PEG. 
Similarly, claim 21 recites in part, a method comprising: populating a basket with a primary product, the primary product selected by a user from a first set of products offered at a first merchant in a set of merchants; extracting a set of basket characteristics for the basket, the set of basket characteristics comprising a product type of the primary product and a first value assigned to the primary product; accessing an intent model linking basket characteristics with purchases of products at the first merchant, the intent model associated with the user; estimating a predicted intent score for the user for purchase of a first secondary product, in the first set of products, based on the set of basket characteristics and the intent model; selecting the first secondary product form the first set of products based on the predicted intent score; calculating a target intent score for the first secondary product based on the predicted intent score and the user; calculating a first adjusted intent score for the first secondary product based on the intent model and a first reward value, the first adjusted intent score falling within a threshold deviation of the target intent score; calculating a second adjusted intent score for the first secondary product based on the intent model and a second reward value, the second adjusted intent score falling within the threshold deviation; calculating a first deviation between the first adjusted intent score and the target intent score; calculating a second deviation between the second adjusted intent score and the target intent score; storing the first reward value as a minimum reward value based on: the first adjusted intent score falling within a threshold deviation of the first target intent score; and the second deviation exceeding the first deviation; selecting a first reward for pairing with the first secondary product based on the first minimum reward value, the first reward redeemable at the set of merchants; generating a first notification comprising a reward package, the reward package comprising the first secondary product paired with the first reward; transmitting the first notification; serving the first notification to the user; populating the basket with the first secondary product paired with the first reward based on the selection of the first secondary product; updating the intent model based on the first primary product, the first secondary product, and the first reward; assigning a first proportion of the first reward value to the first merchant; assigning a second proportion of the first reward value to a second merchant in the set of merchants based on redemption of the first reward at the second merchant, the second proportion exceeding the first proportion; and assigning a third proportion of the first reward to a third merchant, in the set of merchants, based on an absence of redemption of the first reward at the third merchant, the third proportion falling below the first proportion. These limitations set forth a concept of determining and providing incentive offers to users which is unambiguously a marketing activity. As such, the claim sets forth a concept falling within the methods of organizing human activity subgrouping identified by the 2019 PEG.
Because the independent claims recite concepts falling within the methods of organizing human activity subgrouping identified by the 2019 PEG, the independent claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements are considered for whether they integrate a recited abstract idea into a practical application. The independent claims recite the additional elements of a computing device, generating an electronic notification, and transmitting this notification to the computing device. These additional elements reflect no improvement to technology, no particular machine, do not effect a transformation of an article, and do not meaningfully limit the implementation of the abstract idea. Instead, these additional elements only generally link the abstract idea to a technological environment involving networked computing devices. As such, these additional elements do not integrate the abstract idea into a practical application. The independent claims further recite the additional element of an electronic basket. This additional element reflects no improvement to technology, no particular machine, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to an e-commerce technological environment. There are no further additional elements. When considered as a combination, the computing device, the transmission of the electronic notification to the computing device, and an electronic basket only generally link the abstract idea to an e-commerce technological environment. As such, the combination of additional elements does not integrate the abstract idea into a practical application. Because the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. As previously noted, the claims recite the additional element of a computing device, generating an electronic notification, and transmitting this notification to the computing device. Per MPEP 2106.05, receiving or transmitting data over a network is a conventional computer function. As such, these additional elements do not amount to significantly more. As previously noted, the claims recite an electronic basket. However, Eorgoff et al. (US 2009/0055722 A1) demonstrates that such baskets, individually and in combination with networked computing devices, were conventional long before the priority date of claimed invention (The user purchases the customizable certificate design 100 by traditional electronic shopping cart routine for internet purchase transactions. See at least [0029]). As such, this additional element, and the combination of additional elements, does not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-8, 11-16, 18-20, and 22 further narrow the abstract idea, but the claims continue to recite an abstract idea. These claims recite no further additional elements. The previously identified additional elements, individually and as a combination, do not integrate the narrowed abstract idea into a practical application for reasons similar to those explained above. Therefore these claims continue to be directed to an abstract idea. The previously identified additional elements, individually and as a combination, do not amount to significantly more than the narrowed abstract idea for reasons similar to those explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-20: Applicant has amended claims 1-4, 6-8, 11, and 13-17 to clarify these limitations. The applicant has canceled claims 9 and 10. 
Examiner’s Response: Applicant's amendments filed 28 October 2022 have been fully considered, and they resolve the identified issues. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
Applicant has not merely claimed “a computing device associated with the user which receives selections and reward packages” as suggested by the Examiner. 
The Examiner has failed to consider Claim 1 as a whole and has instead provided a merely conclusory statement regarding patent ineligibility of an abstraction of the Invention of Claim 1 under Step 2A. 
As described in paragraph [0015] of the instant Application … any given consumer is unlikely to convert these offers unless these offers happen to already align with the consumer’s purchase intent for her current transaction. Amended claim 1 is directed to specific improvements over prior art systems to address this problem.
Like the claim found in patent eligible Example 42, amended Claim 1 of the instant application is directed to a specific improvement over prior art systems by identifying additional products offered by the merchant that may be of interest to the user given the user’s specific purchase intent and pairing the purchase of these additional products with rewards and/or discounts to products indicated by the user’s purchase intent via dynamic offer generation. 
Step 2B indicates that particular limitations in the claim can qualify as “significantly more” if they accomplish any of the following, as enumerated in MPEP 2106.05… Amended claims 1 and 17 include elements that recite a specific improvement over prior art systems. 
The outstanding rejection of Claims 2-16 and 18-20 under 35 U.S.C. 101 fails the minimum requirements outlined by the MPEP for providing the applicant with a fair opportunity to reply and respond effectively. 
Examiner’s Response: Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive.
The Office action did not suggest that applicant merely claimed “a computing device associated with the user which receives selections and reward packages”. Instead, the office action identified the limitations which set forth an abstract idea and further identified the additional elements beyond that abstract idea. 
Examiner notes that applicant’s citation of MPEP 2106.04(II)(A)(2) says “If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to a judicial exception”. Contrary to applicant’s assertion, the prior office action expressly considered the additional elements of the claims and determined that they did not integrate the abstract idea into a practical application. 
Applicant’s characterization of the “problem” addressed by the claims makes it clear that the claims do not address any technological problem, but rather a marketing problem of providing better marketing offers to users. As such, the improvement is not an improvement to the functioning of a computer or a technical field, but rather an improvement to a marketing process. 
The present claims do not recite a combination of additional elements analogous to the eligible claim of Example 42. Instead, the additional elements of the present claims do not integrate the abstract idea into a practical application. Further, the additional elements do not recite a specific technical improvement over prior art systems. 
Examiner notes that MPEP 2106.05 considers not just any “particular limitation” but rather the additional elements of the claims. MPEP 2106.05: An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017). The improvement must not come from the abstract idea, which appears to be applicant’s assertion here. The additional elements of the present claims do not provide any technical improvement over prior art systems. 
Applicant’s arguments identify no portion of the MPEP that requires the rejections be written separately. In the present claims, each claim was considered separately in conformance with MPEP 2106.05(II). 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: The amended features not disclosed or made obvious by the prior art of record. 
Examiner’s Response: Applicant's arguments filed 28 October 2022 have been fully considered, and they are persuasive. The rejection under 103 is withdrawn. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 28 April 2022.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-12-01